ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to response to amendments filed 13 June 2022 for the application filed 6 March 2020 which claims priority to PCT/US18/53385 filed 28 September 2018 which claims priority to PRO 62/565,461 filed 29 September 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 13 June 2022, with respect to claims 1-8 and 21-30 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-8 have been withdrawn. 
Allowable Subject Matter
Claims 1-8 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “an articulated leg system having a leg portion; (b) a passive device coupled to the articulated leg system that applies a first force to a portion thereof; and (c) a cable coupled to the articulated leg system that selectively applies a second force, in opposition to the first force, to a portion thereof, wherein when the cable is drawn away from the articulated leg system, the second force moves the leg portion in a first direction and wherein when tension is released from the cable, the passive device exerts the first force so as to move the leg portion a second direction that is opposite the first direction” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 28-30 depend from claim 1 and are therefore also found allowable.
Regarding Claim 2, the prior art of record fails to disclose or teach “a passive device coupled to the articulated leg system that applies a first force to a portion thereof, and a cable coupled to the articulated leg system that selectively applies a second force, in opposition to the first force, to a portion thereof wherein the passive device applies the first force to the upright bar, wherein when the cable is drawn away from the articulated leg system, the second force moves the leg portion in a first direction and wherein when tension is released from the cable, the passive device exerts the first force so as to move the leg portion a second direction that is opposite the first direction, and wherein the cable is affixed adjacent to a selected one of the first bar coupling joint and the second bar coupling joint and engaging the second platform coupling joint when affixed adjacent to the first bar coupling joint or engaging the first platform coupling joint when affixed adjacent to the second bar coupling joint.” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 2 is neither anticipated nor made obvious by the prior art of record.  Claims 3-8 depend from claim 2 and are therefore also found allowable.
Regarding Claim 21, the prior art of record fails to disclose or teach “(a) an articulated leg system having a leg portion; (b) a passive device including a linear spring coupled to the articulated leg system that applies a first force to a portion thereof; and (c) a cable coupled to the articulated leg system that selectively applies a second force, in opposition to the first force, to a portion thereof, wherein when the cable is drawn away from the articulated leg system, the second force moves the leg portion in a first direction and wherein when tension is released from the cable, the passive device exerts the first force so as to move the leg portion a second direction that is opposite the first direction” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 21 is neither anticipated nor made obvious by the prior art of record.  Claims 22-27 depend from claim 21 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        23 June 2022